                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


JAYNE BELCHER ET AL.                                    CIVIL ACTION


VERSUS                                                  NO: 18-7368


SHERIFF JOSEPH                                          SECTION: “H”
LOPINTO, III, ET AL.



                          ORDER AND REASONS
      Before the Court is Defendant Jefferson Parish’s Motion to Dismiss (Doc.
18). For the following reasons, the Motion is GRANTED.


                               BACKGROUND
      Plaintiffs Jayne and Jimmy Belcher filed this lawsuit following the
August 2017 suicide of their son, Joshua Belcher, at the Jefferson Parish
Correctional Facility (“JPCC”) in Gretna, Louisiana. Defendants in the suit
include Jefferson Parish; its current sheriff, Joseph P. Lopinto, III; its former
sheriff, Newell Normand, III; JPCC’s health care provider, CorrectHealth
Jefferson, L.L.C. (“CorrectHealth”); and CorrectHealth’s insurer, Ironshore
Specialty Insurance Co. Plaintiffs allege that Defendants violated 42 U.S.C. §
1983 and Louisiana law by failing to prevent Joshua Belcher’s suicide.


                                       1
        On October 1, 2018, Jefferson Parish filed a Rule 12(b)(6) Motion to
Dismiss Plaintiffs’ claims against it. 1 Plaintiffs’ oppose. 2 The Court heard Oral
Argument on this Motion on November 1, 2018.


                                  LEGAL STANDARD
        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim to relief that is plausible on its face.” 3 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 4
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 5 The Court need not,
however, accept as true legal conclusions couched as factual allegations. 6
        To be legally sufficient, a complaint must establish more than a “sheer
possibility” that the plaintiff’s claims are true. 7 “A pleading that offers ‘labels
and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’’’
will not suffice. 8 Rather, the complaint must contain enough factual allegations
to raise a reasonable expectation that discovery will reveal evidence of each
element of the plaintiff’s claim. 9




1   See Doc. 18.
2   See Doc. 21.
3   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
    544, 570 (2007)).
4   Id.
5   Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
6   Iqbal, 556 U.S. at 678.
7   Id.
8   Id. at 678 (quoting Twombly, 550 U.S. at 555).
9   Lormand, 565 F.3d at 255–57.

                                              2
                               LAW AND ANALYSIS
          Plaintiffs allege that Defendant Jefferson Parish violated § 1983 and the
Eighth and Fourteenth Amendments of the United States Constitution by
hiring CorrectHealth to provide medical care at JPCC despite knowing that
the company provided subpar services, and that it was CorrectHealth’s subpar
services that caused their son’s suicide. 10 Plaintiffs also claim Jefferson Parish
committed the state law tort of intentional infliction of emotional distress. 11
Jefferson Parish argues in its Motion that Plaintiffs fail to state a claim against
it under Rule 12(b)(6). 12 The Court will consider the federal claims against
Jefferson Parish before turning to the state law claim.
     I.   Plaintiffs Fail to State a Federal Claim Against Jefferson Parish
          Plaintiffs concede in their opposition to Jefferson Parish’s Motion that
the parish is not vicariously liable for anything the Sheriffs or CorrectHealth
allegedly did to cause Joshua Belcher’s death. 13 Plaintiffs maintain, however,
that Jefferson Parish is directly liable under § 1983 for hiring CorrectHealth
because the parish allegedly knew the company would provide “grossly
negligent and unconstitutionally infirm” medical care to inmates at JPCC. 14
Plaintiffs allege that this conduct by Jefferson Parish violated the Eighth and
Fourteenth Amendments of the United States Constitution, which in turn
constituted a violation of 42 U.S.C. § 1983.
          The Eighth Amendment requires prison officials to provide adequate
medical care to their inmates. 15 A violation occurs “when a prison official’s




10 See Docs. 1, 21.
11 Doc. 1.
12 Doc. 18.
13 See Doc. 21 at 7.
14 See id.
15 See Farmer v. Brennan, 511 U.S. 825, 832 (1994).



                                            3
failure to act amounts to deliberate indifference to the prisoner’s rights.” 16
Similarly, the Fourteenth Amendment provides inmates a constitutional right
“not to have their serious medical needs met with deliberate indifference on
the part of the confining officials.” 17 In either case, then, liability does not
attach without “deliberate indifference” on the part of the jail or its governing
authority. 18
       “Deliberate indifference is an extremely high standard to meet.” 19 “To
demonstrate deliberate indifference, a plaintiff must show that public officers
were aware of facts from which an inference of a substantial risk of serious
harm to an individual could be drawn; that they actually drew the inference;
and that their response indicates subjective intention that the harm occur.” 20
       Here, Plaintiffs have failed to allege facts sufficient to show that
Jefferson Parish acted with deliberate indifference in hiring CorrectHealth to
provide medical care at JPCC. Plaintiffs allege in their Complaint that
Jefferson Parish hired CorrectHealth in 2015 and then renewed the contract
in February 2017. 21 Plaintiffs further allege that CorrectHealth’s conduct
contributed to three suicides at JPCC between August and September in 2017,
including Joshua Belcher’s suicide on August 17, 2017. 22 But the Complaint
fails to allege that Jefferson Parish was aware of particular facts from which
an inference of a substantial risk of serious harm to a particular individual




16 Hare v. City of Corinth, Miss., 74 F.3d 633, 640 (5th Cir. 1996) (citing Farmer, 511 U.S. at
   833).
17 See Thompson v. Upshur Cty., TX, 245 F.3d 447, 457 (5th Cir. 2001).
18 See Hare, 74 F.3d at 650 (noting that the same deliberate indifference standard applies to

   an inmate’s inadequate medical care claims under the Eighth and Fourteenth
   Amendments).
19 Sanchez v. Young Cty., Texas, 866 F.3d 274, 280 (5th Cir. 2017).
20 Id.
21 Doc. 1 at 6.
22 Id.



                                              4
could be drawn. 23 The conclusory allegation in the last paragraph of Plaintiffs’
Complaint that Jefferson Parish was “aware of CorrectHealth’s derelict
policies and did nothing to correct them” is insufficient to meet the high
standard required for a showing of deliberate indifference. Moreover, even
though Plaintiffs mention suicides that occurred at other correctional facilities
managed by CorrectHealth in other states both before and after Jefferson
Parish renewed its contract with the company, the Complaint fails to allege
that Jefferson Parish knew of any such suicides when it hired CorrectHealth.
In any event, even assuming Jefferson Parish did know about such suicides,
such knowledge would not show a substantial risk of serious harm to any
individual inmate at JPCC. There is no allegation that the problems
encountered at the other facilities were systematic throughout CorrectHealth.
       As the Fifth Circuit explained in Sanchez v. Young County, an inmate’s
“decision to take her own life is tragic. [A parish], however, cannot be held
responsible for fatal decisions [the inmate] made that were, under all the
circumstances, not obvious to government employees.” 24 Plaintiffs, therefore,
fail to state a federal claim for relief against Defendant Jefferson Parish that
is plausible on its face.
II.    Plaintiffs Fail to State a State Law Claim Against Jefferson
       Parish
       Louisiana Revised Statutes § 15:703 requires the governing authority of
each parish to provide medical services for inmates at parish jails. 25 The
statute mandates that parishes either appoint a physician or enter into a




23 See Sanchez, 866 F.3d at 280.
24 Id. at 281.
25 LA. REV. STAT. § 15:703(A)-(B).



                                       5
contract with a health care provider to satisfy the statutory obligation. 26 The
statute further provides:
       The parish and its governing authority shall not be liable for any
       action arising as a result of the actions or inactions of the physician
       or health care provider, whether ex delicto or ex quasi delicto or ex
       contractu, by a prisoner or his representative to recover damages
       or any other losses, including those for the death of the prisoner,
       unless the governing authority exercises gross negligence or willful
       misconduct in the performance of its duties and obligations
       imposed by this Section, and such gross negligence or willful
       misconduct was a substantial factor in causing the injury. 27
Thus, a parish is immune from tort claims alleging that a health care provider’s
conduct caused the death of a prisoner unless the parish exercised gross
negligence or willful misconduct in hiring the health care provider, and that
negligence or misconduct by the parish was a substantial factor in the
prisoner’s death. 28 Here, then, Jefferson Parish enjoys immunity from
Plaintiffs’ state law tort claim unless the parish engaged in gross negligence or
willful misconduct in hiring CorrectHealth to provide medical services to the
Gretna jail and that gross negligence or willful misconduct was a substantial
factor in causing Joshua Belcher’s death.
       For reasons previously noted, Plaintiffs have not alleged facts to show
that Jefferson Parish engaged in willful misconduct by hiring CorrectHealth.
Nor have they alleged that anything Jefferson Parish did amounted to “gross
negligence.” 29 The crux of Plaintiffs’ allegations is directed toward


26 Id.
27 Id. § 15:703(D).
28 See id. See also Serigny v. Lafourche Par. Gov’t ex rel. Randolph, 547 F. App’x 582, 584

   (5th Cir. 2013) (discussing standard for parish liability under the statute).
29 This Court recognizes that the Complaint alleges that “Jefferson Parish is directly liable .

   . . due to its policies and practices and its grossly negligent hiring, training, and supervision
   of the defendant CorrectHealth . . .” Doc. 1 at 4 (emphasis added). See also id. at 13. These
   allegations, however, represent legal conclusions and are thus insufficient to overcome a
   12(b)(6) motion. See Lormand, 565 F.3d at 232.

                                                 6
CorrectHealth, Lopinto, and Normand. The allegations simply fail to state
facts under which Jefferson Parish could be said to have acted with gross
negligence in contracting with CorrectHealth to provide medical services at
JPCC. 30 As such, Plaintiffs fail to state a state law claim for relief against
Defendant Jefferson Parish that is plausible on its face.


                                       CONCLUSION
          For the foregoing reasons, Defendant Jefferson Parish’s Motion to
Dismiss is GRANTED. All Plaintiffs’ claims against Jefferson Parish are
DISMISSED WITHOUT PREJUDICE.
          Plaintiffs may amend their Complaint within 20 days of this Order to
the extent that they can remedy the deficiencies identified herein.


                          New Orleans, Louisiana this 8th day of November, 2018.




                                             ____________________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE




30   See Serigny, 547 F. App’x at 584–85 (affirming grant of summary judgment in favor of
     parish where plaintiff presented “no evidence of gross negligence on the part of the parish
     and no evidence that the parish’s actions were a substantial cause” in an inmate’s death).

                                                7
